Citation Nr: 0005645	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-32 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for recurrent laxity 
of the right knee with ligament instability, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for residuals of 
injury of the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1976 to June 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for a heart disorder and hypertension, and denied increased 
ratings for service-connected right knee and lumbar spine 
disorders.  During the pendency of his appeal, the veteran 
was awarded an increased rating of 20 percent for residuals 
of lumbar spine injury.  However, the issue of entitlement to 
an increased rating for residuals of lumbar spine injury 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where there is no clearly expressed intent to limit 
an appeal to entitlement to a specific disability rating for 
a service-connected condition, the RO and Board are required 
to consider entitlement to all available ratings for that 
condition, i.e., the maximum disability rating allowed by 
law).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current heart disability and injury or disease 
during the veteran's active service.   

2.  The record contains no medical evidence of a diagnosis of 
hypertension during his active military service or a current 
diagnosis of hypertension.

3.  The veteran's disability from laxity of the right knee 
with ligament instability is manifested by weakness, painful 
motion, joint pain, and recurrent subluxation.

4.  The veteran's disability from residuals of injury to the 
lumbar spine is manifested by moderate limitation of motion 
with pain at the extremes of motion, without clinical 
findings of listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the foregoing with abnormal mobility 
on forced motion.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1999).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1999).

3.  The criteria of a rating in excess of 30 percent for 
laxity of the right knee with ligament instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5257 (1999).

4.  The criteria for a rating in excess of 20 percent for 
residuals of injury to the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain chronic diseases to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
includes organic heart disease and hypertension.  38 C.F.R. 
§§ 3.307, 3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for a 
heart disorder and hypertension are not well grounded.  Where 
a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision dated in February 1997, in the statement of 
the case, the hearing officer's decision, and the 
supplemental statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well grounded.

The veteran has current disability from a heart disorder.  He 
incurred a myocardial infarction in June 1996 and, despite 
coronary artery bypass grafts, he has residual left 
ventricular dysfunction.  The veteran has testified that he 
was told by a physician that his heart disorder may have 
started during his active military service.  He also 
testified that he had symptoms of headache and dizziness 
during his active service.  He asserted that such symptoms 
were indicative of hypertension during such service.

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment of a heart 
disorder or hypertension.  An electrocardiogram (EKG) 
conducted in January 1980 was within normal limits.  In a 
report of medical history dated in February 1980, he denied a 
history of palpitation or pounding heart, heart trouble, and 
high blood pressure.  He also denied a history of frequent 
headache, dizziness or fainting spells, and shortness of 
breath.  On examination, his blood pressure was 110/66.  An 
examiner indicated that the veteran's heart and vascular 
system were normal.  No notations were made in an area of the 
report form for significant or interval history.  No defects 
or diagnoses concerning the heart or vascular system were 
reported.  A chest X-ray taken later in February 1980 was 
normal.

Admission notes made when the veteran was hospitalized 
several hours after the onset of chest pain in June 1996 
indicate that he had no previously known history of cardiac 
disorder.  A thorough review of the treatment records 
generated after the veteran's separation from service does 
not yield any evidence that the veteran had treatment or 
symptoms of a heart disorder prior to June 1996.  The Board 
has reviewed the entire file and finds no competent medical 
evidence that the veteran has current disability from 
hypertension.  The Board further finds that the record 
contains no competent medical evidence of a nexus between the 
myocardial infarction the veteran sustained in June 1996 and 
any disease or injury he incurred during his active military 
service.  The veteran assertions about what he was told by a 
physician who treated him are to attenuated and inherently 
unreliable to constitute the medical evidence which is 
required to support a well-grounded claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In the absence of evidence 
that the veteran has the expertise to render opinions about 
the etiology of his heart disorder, his own assertions that 
the disorder is related to some disease or injury he incurred 
during his active service are afforded no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For the 
foregoing reasons, the Board concludes that the claims for 
service connection for a heart disorder and hypertension are 
not well grounded.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

A.  Right Knee

Service medical records show that the veteran sustained a 
right knee injury in September 1979.  He underwent surgery 
for repair of a complete tear of the right medial collateral 
ligament, excision of the right medial meniscus, and repair 
of complete tears of the anterior and posterior cruciate 
ligaments, including the posterior capsule.  The knee was 
immobilized in plaster for 12 weeks.  Following removal of 
the cast, the knee was held in a derotational brace.  In 
February 1980, the veteran's military physician recommended 
that the veteran be separated from service due to residual 
laxity in the right knee which resulted in recurring 
effusions.  The veteran separated from service in June 1980.  
He was granted entitlement to service connection for severe, 
recurrent laxity of the right knee secondary to internal 
derangement by a September 1980 rating decision which awarded 
a rating of 30 percent, effective from the date of the day 
following his separation from service.  The 30 percent rating 
has remained continuously in effect since that time except 
for a period during which a 100 percent rating was in effect 
during hospitalization and convalescence for a subsequent 
knee surgery.

In evaluating the veteran's disability from recurrent laxity 
of the right knee with ligamentous instability, the RO has 
utilized Diagnostic Code 5257.  Under that diagnostic code, 
the highest rating of 30 percent is assigned for severe, 
recurrent subluxation or lateral instability.  As no higher 
schedular rating is assignable pursuant to Diagnostic Code 
5257, the Board will consider the veteran's disability from 
his right knee disorder in the context of other diagnostic 
codes to determine if a higher or separate rating is 
assignable pursuant to such other codes.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology ; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  A precedent opinion 
of the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), citing 
Esteban, held that a claimant who has arthritis and 
instability of the knee may be rated separately for each 
disability.  

In this case, service connection is in effect for recurrent 
laxity of the right knee with ligament instability.  Although 
x-rays of the right knee in October 1996 were interpreted as 
showing tricompartmental right knee osteoarthritis, service 
connection is not in effect for this disability.  
Consequently, it cannot be considered in evaluating the 
service-connected disability.  See 38 C.F.R. § 4.14 (1999).  
Thus, disability due to arthritis of the knee cannot be the 
basis of either a higher or a separate compensable rating.  

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion of the 
specific joint involved.  When however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for the joint affected by limitation of 
motion, to be combined, not added, with the rating of other 
manifestations of the affected joint.

Diagnostic Codes 5260 and 5261 evaluate knee disability based 
on limitation of flexion and extension, respectively.  Under 
Diagnostic Code 5260, a ten percent rating is assigned when 
flexion is limited to 45 degrees.  Higher evaluations may be 
assigned for greater degrees of limitation of flexion.  A ten 
percent rating may also be assigned pursuant to Diagnostic 
Code 5261 if extension of the leg is limited to 10 degrees.  
Higher evaluations are warranted for higher degrees of 
limitation of extension.  In this case, during the most 
recent VA examination, the veteran had full extension and 130 
degrees of flexion in the right knee, although flexion became 
painful at 120 degrees.  Therefore, the criteria for a ten 
percent rating based on limitation of motion alone have not 
been met.

The Board has considered whether higher or additional 
separate ratings are assignable under other diagnostic codes 
that pertain to knee disabilities.  However, in the absence 
of service-connected ankylosis or separate symptoms 
associated with removal of semilunar cartilage, the Board 
concludes that higher or separate schedular ratings are not 
for assignment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5259 (1999).

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's right knee disability, as 
discussed above, does not approximate the criteria for the 
next higher evaluation under 5260 or 5261, as he has full 
extension of the knee and 120 degrees of flexion without 
pain.

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  In this case, the clinical evidence 
indicates that the veteran's impairment from his left knee 
disorder is primarily manifested by painful motion beyond 120 
degrees of flexion, and by instability.  The disability 
associated with gait disturbance and instability is 
anticipated and compensated by the 30 percent rating under 
Diagnostic Code 5257.  Concerning the other factors listed, 
the Board notes that there are no clinical findings of 
atrophy, incoordination, or excess fatigability.  The 
evidence as a whole does not describe the presence of such 
additional factors as to warrant higher ratings than the ones 
confirmed by this decision of the Board. 

B.  Lumbar Spine

When the veteran was initially examined after an automobile 
accident in September 1979, he had two longitudinal 
lacerations over his lumbar spine.  He has maintained that he 
has current disability is a result of an in-service lumbar 
spine injury and his service-connected disability from his 
right knee disorder.

During a VA examination in September 1993, the veteran 
reported that lifting and prolonged walking hurt his back.  
He was observed to limp on his right leg.  He had several 
well-healed, nontender scars over the low back just to the 
left of the midline.  He had some limitation of range of 
motion in the lumbar spine in forward, backward, and lateral 
flexion.  The examiner reported a diagnosis of residuals of 
injury to the lumbosacral spine.  He remarked that the low 
back condition was secondary to the in-service automobile 
accident.

The veteran was granted entitlement to service connection for 
residuals of injury of the lumbosacral spine by the RO's 
March 1994 rating decision.  Initially, the associated 
disability was rated 10 percent disabling utilizing 
Diagnostic Code 5295, effective from the date of receipt of 
the veteran's claim on October 19, 1992.  In January 1999, 
the rating was increased to 20 percent by a hearing officer, 
effective from the date of receipt of the September 1996 
claim for an increased rating.

Under Diagnostic Code 5295, a 40 percent evaluation is 
granted for severe symptoms of lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  A 20 percent evaluation is for assignment 
where there is muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position.

During the October 1996 VA examination, the veteran was 
observed to walk slowly with a stiff back.  He wore a back 
brace.  On examination, he had forward flexion of 60 degrees.  
Backward extension was 30 degrees.  Right and left bending 
was 25 degrees.  Right and left turning was 35 degrees.  
Straight leg raising was 80 degrees on each side.  The back 
had no deformity.  There was a longitudinal scar left of 
midline at the level from the third through fifth lumbar 
vertebrae (L3-5).  X-rays showed a minor developmental 
anomaly.  The L5 had partial sacral transition of its left 
lateral mass and posterior spina bifida occulta.  The spine 
and sacroiliac joint were otherwise within normal limits.  
The examiner reported a diagnosis of low back pain with a 
moderate amount of stiffness.

VA outpatient treatment records show that the veteran sought 
treatment for low back pain on several occasions during 1997.  
His pain was reportedly relieved with nonsteroidal anti-
inflammatory drugs (NSAIDs).  He denied sciatica or changes 
in bowel and bladder patterns.  During such treatment in 
August 1997, an examiner noted that the veteran had limited 
range of motion in the lumbosacral spine.  He walked with a 
slow, steady gait.  There was tenderness in the lumbosacral 
paraspinal area.  The reported diagnosis was lumbosacral 
sprain.  The treatment plan included continued use of NSAIDs, 
heat, and two days of bedrest.

The veteran testified in January 1998 that he was treating 
his symptoms of back pain with Motrin, a back brace, an 
analgesic rub, hot water hydrotherapy, and limited exercises.  
He felt that the most he could lift was five pounds.  He 
reported having muscle spasms and restricted bending.  He 
also reported having radiating pain into his legs.

The veteran underwent another VA examination of his back in 
November 1998.  He reported having worsening back pain over 
the years since his separation from service.  He stated that 
he had constant back pain and could not stand for long 
periods of time.  Bending caused worse pain and muscle 
spasms.  On examination, there was tenderness along the 
lumbar spine from L3 to the first sacral vertebra (S1).  The 
examiner noted the following ranges of motion in the 
lumbosacral spine:  forward flexion, 80 degrees with pain 
starting at 70 degrees; backward extension, 20 degrees with 
pain at 20 degrees; right rotation, 20 degrees with pain at 
20 degrees; left rotation, 20 degrees with pain starting at 
15 degrees.  Range of motion was limited primarily by pain, 
although weakness and fatigue were factors.  The diagnosis 
was lumbar sprain.

Based on a review of the entire record, the Board finds that 
the veteran's disability from residuals of injury to the 
lumbosacral spine, now diagnosed as lumbar sprain, is 
manifested by moderate limitation of motion and painful 
motion at the extremes of motion, with reports of muscle 
spasm with forward bending, without clinical findings of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  Therefore, the Board concludes that the 
criteria for a schedular rating in excess of 20 percent are 
not met under Diagnostic Code 5295.

Nor is a rating in excess of 20 percent assignable utilizing 
other Diagnostic Codes pertinent to the evaluation of 
disability associated with back disorder.  As there is no 
evidence of vertebral fracture, ankylosis, or degenerative 
disc disease, Diagnostic Codes 5285, 5289, and 5293 are not 
applicable.  A higher rating is not assignable pursuant to 
Diagnostic Code 5292, as the limitation of the motion in the 
lumbar spine is not severe.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain and weakness has been taken into account.  See DeLuca 
v. Brown, supra.  In this regard, the Board notes that the 
schedular ratings under Diagnostic Code 5295 include 
"characteristic pain on motion."  The veteran's has pain at 
the extremes of his moderately limited range of motion in his 
lumbar spine.  Otherwise, the record contains no clinical 
findings such as atrophy, incoordination, loose motion, or 
excess fatigability in the lumbosacral spine.  The veteran's 
reported inability to sit for prolonged periods of time has 
been taken into account.

The Board also concludes that the veteran's disability 
picture from residuals of injury to the lumbar spine does not 
more closely approximate the criteria for the next higher 
schedular rating of 40 percent.  38 C.F.R. § 4.7 (1999)  
Concerning range of motion, it has been shown consistently 
that the limitation is only moderate.  There are no clinical 
findings of listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion.

C.  Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There are higher schedular ratings 
assignable for disability associated with disorders of the 
lumbar spine.  However, the manifestations required to 
support such higher ratings are not presented in this case.  
Although the 30 percent rating is the highest assignable 
under Diagnostic Code 5257, that rating contemplates the 
severe instability shown in the veteran's right knee.  There 
are higher ratings assignable for other knee disability, but 
service connection is not in effect for such disability.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his right 
knee disorder or his low back disorder, nor is it otherwise 
shown that such disorders so markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  The Board does note the 
statement in the November 1998 examination report that the 
veteran is unable to perform his usual occupation as a driver 
because of his inability to bend his right knee for long 
periods of time.  The RO considered and denied a claim for a 
total disability evaluation on the basis of individual 
unemployability in March 1999, and the veteran was so 
informed by a letter dated in that month.  As the record 
before the Board does not contain a notice of disagreement 
with this action, it is not now before the Board for review 
on appeal.  For the reasons noted above, the Board concludes 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant.



ORDER

Service connection for a heart disorder and hypertension is 
denied.

An increased rating for recurrent laxity of the right knee 
with ligament instability is denied.

An increased rating for residuals of lumbar spine injury is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

